TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00147-CV



                                      In re John D. Byram


                       ORIGINAL PROCEEDING FROM BLANCO COUNTY



                                            ORDER


               Relator has requested that this Court stay portions of the trial court’s

February 22, 2013 Amended Further Interim Orders. We grant this request. The portions of the

Amended Further Interim Orders signed by the trial court on February 22, 2013 titled “Reinstatement

of American Express Credit Card for Susanne Byram” (which can be found on page 3 of the

Amended Further Interim Orders) and “Interim Attorney’s Fees and Expenses as Sanctions” (which

can be found on pages 7 through 9 of the Amended Further Interim Orders) are stayed until further

order of this Court.

               Real Party in Interest Susanne Byram is directed to file a response to the Petition for

Writ of Mandamus no later than March 18, 2013.

               It is so ordered March 6, 2013.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field